Citation Nr: 1235855	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  11-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1953 to April 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967. 

In December 2011, the Board remanded this matter for further development, which has been completed and the case has been returned for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the October 2010 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151.  



CONCLUSIONS OF LAW

1.  The October 2010 RO decision that declined to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967, is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967 has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in December 2011.  The Board specifically instructed the RO/Appeals Management Center (AMC) to ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) were fully complied with and satisfied and to readjudicate the claim.  Subsequently, the AMC sent the Veteran a letter fully complying with the VCAA in December 2011 and the Veteran's claim was readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the December 2011 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing compensation, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967, that was found insufficient in the previous denial.  The claim was subsequently readjudicated in an August 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  

The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim, and thus an examination is not warranted.  

Additionally, the Veteran has declined the opportunity to present personal testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Claim to Reopen 

In a December 2007 decision, the Board denied entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967.  The Veteran subsequently attempted to reopen his claim in June 2010, and the RO declined to reopen his claim in August 2010 and October 2010 rating decisions.  The Veteran did not file a timely notice of disagreement with the October 2010 rating decision addressing whether new and material evidence had been received to reopen his claim, therefore, the October 2010 rating decision is final and is the most recent final denial of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).   

Turning to the petition to reopen, submitted in December 2010, a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The Board finds that the October 2010 rating decision is final because the Veteran did not file a timely appeal as detailed above.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

In determining that the October 2010 decision is final, the Board notes that the Veteran submitted correspondence in December 2010, within one year of notification of the adverse decision.  In this communication, the Veteran explicitly indicated that he was "request[ing] to reopen a 1151 claim . . . and he has new and material evidence.  Please reopen the claim for the Veteran and advise him to send new and material evidence."  In as much as the communication does not express dissatisfaction with the prior denial, but merely asks that his claim be reopened, the Board concludes that it does not constitute a notice of disagreement with the prior rating decision.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200, 20.201 (2011).

The Board has also considered the fact that additional evidence was associated with the claim during the year following notification of the October 2010 denial.  In this regard, the Board observes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  While additional evidence was received, in particular VA medical records, as well be discussed below, much of this evidence to include medical opinions proffered by Dr. J.S. and Dr. M.L. were previously of record and considered by the RO in the October 2010 rating action.  Other evidence submitted within one year of notification of the October 2010 is not material as it does not address whether he has additional current disability resulting from his VA treatment.  Thus, this additional evidence will not be considered as having been filed with the original claim to reopen that was decided in October 2010. 

Having determined that the October 2010 decision is final, the underlying claim for compensation may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In a December 2007 decision, the Board denied entitlement to compensation under the provisions of 38 U.S.C. § 1151  for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967, finding that a preponderance of the evidence was against the conclusion that the Veteran's psychological disorder was caused by VA hospital care, medical or surgical treatment, or examination; and that a preponderance of the evidence was against the conclusion that the proximate cause of the Veteran's psychological disorder was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim having determined that no new and material had been submitted, and that the evidence submitted was essentially duplicative of the evidence at the time of the December 2007 decision.  Likewise, the RO declined to reopen the Veteran's claim again in October 2010 finding that while there was a medical opinion that was new and not duplicative of the evidence already of record that there was no rationale or explanation for that opinion and therefore found that the evidence failed to show a connection between his current psychiatric disorders and VA treatment.  

The evidence before VA at the time of the prior final decision consisted of the numerous treatment records from VA to include the Veteran's October 1967 VA hospitalization records showing treatment with LSD.  Additionally, there were numerous records addressing the relationship between the Veteran's VA treatment and any current residuals thereof.  In brief, this evidence included an August 1983 VA examination report noting that there were no long-term effects of LSD and that there was no disruption in the existing personality leading to a psychotic state.  The examiner concluded that the LSD-25 treatment in 1967 did not cause the Veteran's injury or aggravation of his existing psychiatric problem.

In January 1985, H.D.A., M.D., stated that the progression of neuropsychiatric disorder from anxiety and depression-related alcohol abuse to organic brain syndrome, temporal lobe disorder and schizophrenia following exposure to LSD was strongly suggestive of a post-LSD syndrome.  He also stated that a clear diagnosis would require additional neuropsychological testing.  Later in 1985, Dr. H.D.A. added an addendum to his original report and opined that it was likely that the Veteran suffered from a progressive disorder of the central nervous system which was probably related to his LSD disorder.

In June 1986, the Director of the VA Mental Health and Behavioral Sciences Service opined that the Veteran's clinical records showed no causal relationship between his LSD treatment and his current disabilities.

In November 1994, the Chief of Staff of the Wichita VA Medical Center reviewed the entire claims folder and stated that the record made it clear that the Veteran had not suffered any injury from the use of LSD.

In June 2002, the Veteran underwent VA neurological testing.  The examiner was not aware of cognitive research that had studied a single massive dose of LSD, and concluded that the Veteran's symptoms and cognitive findings appeared to be within expectation with known LSD side effects.  February 1994 and June 1995 EEGs also stated that the results could possibly be related to the pharmacological effects of medication.

In July 2003, the VA received an IME, which concluded that it was possible that LSD-25 contributed in some way to the Veteran's disability, but that the likelihood of such an event was less than 50 percent.

In August 2010 and September 2010 treatment records, two VA staff psychiatrists, Dr. L.S. and Dr. M.F. indicated that the Veteran's current hallucinations were linked to his LSD treatment.  As noted previously, these records were considered in the October 2010 rating decision.  

The Board finds that the evidence received since the last (October 2010) final decision is duplicative and cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  The evidence submitted is all duplicative of VA treatment records already of record.  The only new evidence consists of a statement and an attached label for medication for flashbacks.  Additionally, the Veteran also submitted a statement indicating that he has seen several doctors who have linked his current problems to LSD treatment.  
The Board finds that none of this evidence is sufficient to reopen the Veteran's claim and is essentially duplicative of evidence already of record since the claim was last adjudicated in October 2010.   Furthermore, the Veteran's statements are essentially the same as those that were considered at the time of the last final rating decision, and are neither new nor material evidence. 

Notably absent is any new and material evidence showing that the Veteran's current psychological disorder was caused by VA hospital care, medical or surgical treatment, or examination, and/or that the proximate cause of the Veteran's psychological disorder was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  Without such evidence, the claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967, cannot be reopened.  See 38 C.F.R. § 3.156(a) (2011). 

(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


